Citation Nr: 0617800	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-03 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder. 

2.  Entitlement to service connection for a left shoulder 
disorder.   

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to service connection for a left knee 
disorder.  

6.  Entitlement to service connection for a right ankle 
disorder.  

7.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to August 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the above claims.  In his 
substantive appeal received at the RO in December 2002, the 
veteran indicated that he was appealing only the seven issues 
listed in the cover page, rather than all of the issues 
listed in the November 2002 statement of the case (SOC).

In November 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

The issues of entitlement to service connection for a right 
knee disorder and a left knee disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran currently suffers from a right shoulder disorder, a 
left shoulder disorder, a low back disorder, a right ankle 
disorder, or a left ankle disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right shoulder disorder, a left shoulder disorder, a low back 
disorder, a right ankle disorder, and a left ankle disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in June 2002.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in May 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since such notice was 
not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in July 2002 and December 2005.  In the absence 
of diagnoses of current back, shoulder, and ankle 
disabilities (as discussed below), a nexus opinion is not 
required.  The duty to notify and assist having been met by 
the RO to the extent possible, the Board turns to the 
analysis of the veteran's claims on the merits.


II.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

With respect to the shoulders, the veteran's service medical 
records show complaints and treatment for popping, bilateral 
acromioclavicular (AC) joint internal derangements, crepitus, 
and tendonitis.  X-rays dated in February 2000 showed some 
slight widening to approximately 8 mm of the right AC joint 
which may be projectional.  The remaining skeletal and soft 
tissue structures were normal.  The service medical records 
disclosed no complaints or findings pertaining to the low 
back or ankles.

The veteran underwent a VA examination in July 2002, prior to 
his separation from service in August 2002.  As to his 
shoulders, he reported that he was an active weight lifter 
but began to have a popping sensation in both shoulders 
around the collarbones.  As to his low back, he reported 
recent back pain due to his work around aircraft and 
carriers.  He reported his work involved a lot of awkward 
postures.  He reported daily flare-ups of back pain for which 
he rotated his shoulders.  As to the bilateral ankle 
condition, the veteran reported that both ankles cracked and 
had periods of discomfort after long periods of crouching in 
aircraft or carriers.  He reported flare-ups a couple of 
times a week for several hours.  The examination yielded the 
following pertinent diagnoses:  bilateral shoulder strain, 
excessive shoulder strain during weightlifting, causing 
subluxation of the acromioclavicular joint; lumbosacral 
strain, asymptomatic; and bilateral ankle strain, 
asymptomatic.  Physical examination, including x-rays, was 
entirely normal.

After his separation from service, the veteran was afforded a 
VA examination in December 2005.  The claims file was 
reviewed.  The veteran stated that he was a fuel system 
maintainer in service and began having pain in his back, 
shoulders, knees, and ankles shortly after entering active 
duty as a result of his job responsibilities.  He said that 
the pain had persisted until the present time.  Physical 
examination for the low back, shoulders, and ankles was 
normal.  The examiner stated that the veteran showed no 
objective evidence of dysfunction in the shoulder joints, 
lumbar spine, or ankles and that there were no current 
diagnoses.  X-rays of the lumbar spine were normal and x-rays 
of the ankles showed no evidence of degenerative change in 
the right ankle and partially fused left trigonum.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
most recent medical evidence shows that there are no current 
diagnoses associated with the low back, shoulders, and 
ankles.  In fact, the record does not contain any post-
service treatment records for the back, shoulders, or ankles.  
In the absence of any competent evidence of current back, 
shoulder, and ankle disorders, the Board must conclude the 
veteran does not currently suffer from the above 
disabilities.  

In the absence of a current diagnosis of a right shoulder 
disorder, a left shoulder disorder, a low back disorder, a 
right ankle disorder, or a left ankle disorder, service 
connection for the claimed disabilities is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against the veteran's claims, and they must 
be denied.


ORDER

Service connection for a right shoulder disorder is denied. 

Service connection for a left shoulder disorder is denied.   

Service connection for a low back disorder is denied.  

Service connection for a right ankle disorder is denied.  

Service connection for a left ankle disorder is denied.  


REMAND

Unfortunately, another remand is required in this case with 
respect to the claims for service connection for right and 
left knee disorders. Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration. 

On VA examination in December 2005, the examiner stated that 
the veteran showed no objective evidence of dysfunction in 
the knees and that there were no current diagnoses.  However, 
the examiner noted that recent x-rays had shown bone spurs in 
the knees and that the veteran was going to obtain those 
results.  Private x-rays of the knees dated in September 2005 
are of record and show dysmorphic patellofemoral joint with a 
deep trochlear notch, small superior and inferior patellar 
osteophytes.  The veteran was diagnosed as having early 
patellofemoral degenerative joint disease by David A. Cook, 
M.D.  There is no indication that the VA examiner reviewed 
these records or x-ray findings.  Accordingly, remand is 
required in order to afford the veteran a new VA examination 
of his knees.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination, limited to his 
knees.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file, including the x-rays of the 
veteran's knees and medical records from 
David A. Cook, M.D. dated in September 
2005, was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any bilateral knee 
disorder found to be present.   

Specifically, the examiner should state 
whether it is at least as likely as not 
that any current right knee or left knee 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the 
complaints and findings pertaining to the 
knees on VA examination in July 2002, 
which was conducted prior to the 
veteran's separation from service in 
August 2002.    

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Then, readjudicate the veteran's 
claims with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
any claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


